         Case 2:18-cv-05487-GEKP Document 31 Filed 09/23/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOUIS S. MCKNIGHT,
               Plaintiff                                  CIVIL ACTION

                v.
                                                          No. 18-5487
OFFICER MOHAMAN, et al.,
             Defendants


                                         ORDER

        AND NOW, this    ~~y of September, 2020, upon consideration of the Complaint
(Doc. No. 2), Plaintiffs Application and Motion for Appointment of Counsel (Doc. Nos. 23, 24),

Plaintiffs Affidavit in Support of his Motion for Appointment of Counsel dated September 1,

2020, and various Court orders entered in this action (Doc. Nos. 24, 26, 29), it is ORDERED

that:

    1. The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a claim;

    2. Mr. McKnight is GRANTED leave to file an amended complaint within 45 days of entry

        of this Order;

    3. The Motion for Appointment of Counsel is DENIED; and

    4. The Clerk of Court shall send by first class mail to Mr. McKnight at Smart

        Communications/PA DOC, SCI-Dallas, Louis S. McKnight NJ 6011, 1000 Follies Road,

        Dallas, PA 186612, a copy of this Order and accompanying Memorandum.
